Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This notice of allowance is responsive to the amendment dated 12/26/2021. Claims 1-3, 5-6, 8, and 10 are allowed. Claims 4 and 7 have been cancelled by applicant. The examiner acknowledges applicant’s amendments of claims 1-2, 5, and 8-10. The previous drawing and claim interpretation has been withdrawn due to applicant’s cancelled and amended claims. The previous 112 and 103 rejections have been withdrawn due to applicant’s amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jenae C. Gureff on 01/11/2022.
The application has been amended as follows: 

9. (Cancelled) 

Reasons for Allowance
Claims 1-3, 5-6, 8, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Examiner agrees with the amendments and applicant remarks.
There is no prior art alone or in combination that discloses or teaches the applicant’s claimed invention, including, and in combination with other recited limitations, regarding a work station comprising a plurality of machining stations, at least one clamping assembly, which moves between at least one configuration of alignment with a respective machining station and at least one configuration that is misaligned with respect to said respective machining station, a fixed footing provided with a central post wherein the central post supports a supporting surface for supporting the at least one machining station, and wherein said machining stations are angularly distributed along said supporting surface, and are fixed thereto in an upper region.
The prior art Opperthauser (US Patent No. 3,153,355) discloses a workstation (Figures 1-9) comprising a single machining station (element 60) provided with at least one tool, at least one clamping assembly (element 12), and a motor drive unit (elements 78/86/102/124) coupled to a turntable (element 48). However, the above reference only has one machining station and thus the clamping assembly is not able to move between at least one configuration of 
The prior art Borer (CH 695,486) discloses workstation (Figures 1-4 element 1) comprising machine stations (elements 6/6’) are more than one, are angularly distributed along said supporting surface, and are fixed thereto in an upper region (see figure 1 elements 6/6’ are located angularly throughout a supporting surface (element 2) in an upper region, and see also paragraph 0028, ll. 1-3). However, the above reference workstations are physically decoupled/unattached to the turntable (element 8) and instead have the work holders (element 9) coupled to the turntable which has a fixed footing provided with a central post, thus the arrangement is opposite of the claimed structure of having a fixed footing provided with a central post wherein the central post supports a supporting surface for supporting the at least one machining station.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        01/11/2022

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        January 12, 2022